United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 5, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-40929
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESUS DAVID SOSA-IBARRA,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-2123-3
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Jesus David Sosa-Ibarra appeals the 24-month sentence that

resulted from his guilty-plea conviction for transporting illegal

aliens for private financial gain in violation of 8 U.S.C.

§ 1324(a)(1)(B) and 18 U.S.C. § 2.    He argues that the district

court erred by failing to articulate fact-specific reasons for

its nonguideline sentence.    Sosa-Ibarra also argues that the

court gave insufficient consideration or weight to the advisory

Sentencing Guidelines and the statutory sentencing factors.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40929
                                -2-

     The district court “properly calculated the applicable

guideline range” for Sosa-Ibarra’s offense and “carefully

articulated permissible reasons for its variance.”   See United

States v. Smith, 440 F.3d 704, 706-07 (5th Cir. 2006).     The court

implicitly analyzed the “history and characteristics of the

defendant” factor when discussing Sosa-Ibarra’s specific facts,

namely that Sosa-Ibarra has previously been convicted for an

alien smuggling offense, that he was now in the “business” of

assisting undocumented aliens in entering the United States, and

that he was a leader in the offense.   By adopting the PSR in its

Statement of Reasons, the court also showed that it considered

the fact that Sosa-Ibarra committed the instant offense just six

months after completing probation for a similar offense.    The

court also considered the need for Sosa-Ibarra’s sentence to

reflect the seriousness of the offense, promote respect for the

law, and provide a just punishment when it expressed concern that

the 10 to 16 month guideline range did not reflect the

“seriousness” of the offense, considering that Sosa-Ibarra’s

involvement in alien smuggling had escalated since the first

offense.   Further, the court’s warning to Sosa-Ibarra that he

could face more time if he returned to the United States after

deportation reflected a concern that the sentence encourage

deterrence and protect the public from further alien smuggling by

Sosa-Ibarra.   Because the court committed no legal error in the

sentencing procedure, the sentence must be given great deference.

See id.
                              No. 05-40929
                                   -3-

     Additionally, the court’s fact-specific findings in support

of the upward variance sufficiently demonstrate that the

substance of the sentence is reasonable under 18 U.S.C. §

3553(a).    See id. at 707.   The court articulated concern that the

10 to 16 month guideline range did not reflect the “seriousness”

of the offense, considering that Sosa-Ibarra’s involvement in

alien smuggling had escalated and become more sophisticated since

his first smuggling offense.     The court’s analysis of the facts

supporting the “seriousness” reflects a balancing of the §

3553(a) factors, namely the circumstances of the offense, the

history and characteristics of the defendant, and the need for

the sentence to reflect certain factors.      See § 3553(a).   The

nonguideline sentence therefore reasonably reflects the requisite

consideration of the § 3553(a) factors, gives significant weight

to relevant and proper factors, and demonstrates a balancing of

the sentencing factors that does not represent “a clear error of

judgment.”    See Smith, 440 F.3d at 708.    The district court

therefore did not abuse its discretion in imposing a nonguideline

sentence.    See id.

     AFFIRMED.